DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 05/18/2022 have been entered. Claims 1-10 and 21-40 remain pending in the application. Claims 1 and 21-28 are newly amended, and Claims 31-40 are newly added.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “wherein the second cushion is disposed between the first cushion and a posterior end of the sole structure” which renders the claim indefinite. It is not clear if the second cushion that is posterior to the first cushion is referring to the heel pad by an alternate name, or if the second cushion is referring to an additional cushion that is disposed between the first cushion and a posterior end of the sole structure. For purposed of examination, this limitation will be interpreted as the second cushion as referring to the heel pad, as it does not appear that there is another cushion disposed posterior to the first fluid filled cushion based on figs. 19-21 and paragraph [0106] of the instant specification. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 21-29, 31-38, and 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Connell et al. (US 2018/0213886).
Regarding Claim 1, Connell et al. teaches a sole structure (14k) for an article of footwear (10m) including an upper (12), the sole structure (14k) comprising: a first plate (268) extending from a forefoot region of the sole structure to a heel region of the sole structure (fig. 55 does not show the first plate (268) extending from the forefoot to the heel region however paragraph [0305] discloses “any one or more of the plates 266, 268, 270 may be full-length plates, as described above, which extend from the anterior end 44 to the posterior end 46 of the sole structure 14k.”), the first plate (296) including a first surface (see annotated Fig.) opposing the upper (12) and a second surface (see annotated Fig.) formed on an opposite side of the first plate (268) than the first surface (annotated fig. 55 shows the first surface opposing the upper and the second surface opposite the first surface); a second plate (38k, 270; paragraph [0303] discloses “at least a portion of the outsole 38k may be attached to or formed integrally with the third plate 270,” therein the plate (270) and outsole (38k) of Connell et al. together represent the second plate) extending from the forefoot region of the sole structure to the heel region of the sole structure (fig. 55 shows the second plate extending from the forefoot to the heel region) and including a third surface (see annotated Fig.) opposing the second surface of the first plate and a fourth surface (see annotated Fig.) disposed on an opposite side of the second plate than the third surface (annotated fig. 55 shows the third surface opposing the second surface and the fourth surface opposite the third surface), the third surface being spaced apart from the second surface to define a cavity (see annotated Fig.) between the first plate (268) and the second plate (270) that extends from a medial side of the sole structure to a lateral side of the sole structure between the forefoot region and the heel region (figs. 59 and 61B show the first (268) and second (270) plates spaced apart to form a cavity extending between the medial and lateral sides and between the forefoot and heel region of the sole structure); and a heel pad (154k2) extending from a first end (see annotated Fig.) in a mid-foot region of the sole structure to the heel region of the sole structure (annotated figs. 55 and 59B show the heel pad extending from a first end in the midfoot region to a second end in the heel region), the heel pad (154k2) connecting the first plate (268) and the second plate (270) in the mid-foot region such that the second plate is directly supported in the mid-foot region (figs. 55 and 56 shows the heel pad (154k2) supporting the second plate (270, 38k) in the midfoot region).
Regarding Claim 2, Connell et al. teaches all of the limitations of the sole structure of Claim 1, as discussed in the rejections above. Connell et al. further teaches a first cushion (190k) disposed between the first plate (268) and the second plate (270, 38k) in the forefoot region (figs. 55-57B show the first cushion (190k) disposed between the first (368) and second (270, 38k) plates in the forefoot region).
Regarding Claim 3, Connell et al. teaches all of the limitations of the sole structure of Claim 2, as discussed in the rejections above. Connell et al. further teaches wherein the first cushion (190k) is attached to the second surface (see annotated Fig.) of the first plate (268) and is attached to the third surface (see annotated Fig.) of the second plate (270, 38k) (annotated figs. 55 and 57A show the first cushion (190k) attached to the second and third surfaces of the first and second plates, respectively). 
Regarding Claim 4, Connell et al. teaches all of the limitations of the sole structure of Claim 2, as discussed in the rejections above. Connell et al. further teaches wherein the first cushion (190k) is a fluid-filled bladder (paragraph [0308], “fluid-filled chamber 190k”).
Regarding Claim 5, Connell et al. teaches all of the limitations of the sole structure of Claim 4, as discussed in the rejections above. Connell et al. further teaches a second cushion disposed between the first plate (268) and the second plate (270, 38k) (figs. 55 and 57B show several second cushions (194k, 152k2, 154k2) disposed between the first (268) and second (170, 38k) plates).
Regarding Claim 6, Connell et al. teaches all of the limitations of the sole structure of Claim 5, as discussed in the rejections above. Connell et al. further teaches wherein the second cushion (152k2) is disposed between the first cushion (190k) and an anterior end of the sole structure (fig. 55 and 57B show the second cushion (152k2) disposed between the first cushion (190k) and the anterior end of the sole structure).
Regarding Claim 7 in view of the indefiniteness as explained above, Connell et al. teaches all of the limitations of the sole structure of Claim 5, as discussed in the rejections above. Connell et al. further teaches wherein the second cushion (154k2) is disposed between the first cushion (190k) and a posterior end of the sole structure (figs. 55 and 57B show the second cushion (154k2) disposed between the first cushion (190k) and the posterior end of the sole structure).
Regarding Claim 8, Connell et al. teaches all of the limitations of the sole structure of Claim 5, as discussed in the rejections above. Connell et al. further teaches wherein the second cushion is formed from foam (paragraph [0296] discloses “The midsole 36k may be formed from an energy absorbing material such as, for example, polymer foam,” wherein the midsole (36k) includes the second cushions (154k2, 152k2)).
Regarding Claim 9, Connell et al. teaches all of the limitations of the sole structure of Claim 1, as discussed in the rejections above. Connell et al. further teaches wherein the fourth surface (see annotated Fig.) defines a ground-contacting surface of the sole structure (annotated fig. 57B shows the fourth surface being the ground contacting surface).
Regarding Claim 21, Connell et al. teaches a sole structure (14k) for an article of footwear (10k) including an upper (12), the sole structure comprising: a first plate (268) extending from a forefoot region of the sole structure to a heel region of the sole structure (fig. 55 does not show the first plate (268) extending from the forefoot to the heel region however paragraph [0305] discloses “any one or more of the plates 266, 268, 270 may be full-length plates, as described above, which extend from the anterior end 44 to the posterior end 46 of the sole structure 14k.”), the first plate including a first surface (see annotated Fig.) opposing the upper (12) and a second surface (see annotated Fig.) formed on an opposite side of the first plate than the first surface (annotated fig. 55 shows the first surface opposing the upper and the second surface opposite the first surface); a second plate (38k, 270; paragraph [0303] discloses “at least a portion of the outsole 38k may be attached to or formed integrally with the third plate 270,” therein the plate (270) and outsole (38k) of Connell et al. together represent the second plate) extending from the forefoot region of the sole structure to the heel region of the sole structure (fig. 55 shows the second plate extending from the forefoot to the heel region) and including a third surface (see annotated Fig.) opposing the second surface of the first plate and a fourth surface (see annotated Fig.) disposed on an opposite side of the second plate than the third surface (annotated fig. 55 shows the third surface opposing the second surface and the fourth surface opposite the third surface); a first fluid-filled bladder (190k) disposed between the first plate (268) and the second plate (270, 38k), wherein the first fluid-filled bladder extends from a first end (see annotated Fig.) to a second end (see annotated Fig.); a second fluid-filled bladder (194k) disposed between the first plate (168) and the second plate (170, 38k), wherein the second fluid-filled bladder extends from a first end (see annotated Fig.) to a second end (see annotated Fig.) (annotated fig. 55 shows the first and second fluid filled bladder extending from a first to a second end between the first (268) and second (270, 38k) plates); and a heel pad (154k2) extending from a first end (see annotated Fig.) disposed adjacent to the second end of the first fluid-filled bladder and the second end of the second fluid-filled bladder to the heel region of the sole structure, the heel pad supporting the first plate and the second plate from the first end through the heel region of the sole structure (figs. 55, 56, and 57B show the heel pad extending from a first end adjacent to the second end of the first and second fluid filled bladders to a heel region and supporting the first (268) and second (270, 38k) plates from a first end to the heel region, when the first plate (268) extends to the heel region as described above).
Regarding Claim 22, Connell et al. teaches all of the limitations of the sole structure of Claim 21, as discussed in the rejections above. Connell et al. further teaches wherein the first fluid-filled bladder (190k) is fluidly isolated from the second fluid-filled bladder (194k) (figs. 55-57B show the first (190k) and second (194k) bladders being fluidly isolated from one another).
Regarding Claim 23, Connell et al. teaches all of the limitations of the sole structure of Claim 21, as discussed in the rejections above. Connell et al. further teaches wherein the first fluid-filled bladder (190k) and the second fluid-filled bladder (194k) are attached to the second surface (see annotated Fig.) of the first plate (168) and to the third surface (see annotated Fig.) of the second plate (170, 38k) (annotated fig. 57A shows the first (190k) and second (194k) bladders attached to the second and third surfaces of the first and second plates, respectively).
Regarding Claim 24, Connell et al. teaches all of the limitations of the sole structure of Claim 21, as discussed in the rejections above. Connell et al. further teaches wherein the first fluid-filled bladder (190k) is spaced apart from the second fluid-filled bladder (194k) in a direction extending between a medial side of the sole structure and a lateral side of the sole structure (fig. 55 and 57A show the first (190k) and second (194k) fluid filled bladders spaced apart from one another in a direction extending between the medial and lateral sides of the sole structure).
Regarding Claim 25, Connell et al. teaches all of the limitations of the sole structure of Claim 21, as discussed in the rejections above. Connell et al. further teaches wherein at least one of the first fluid-filled bladder (190k) and the second fluid-filled bladder (194k) includes a tensile member (84) disposed therein (paragraph [0312] “The interior void 80 of each of the fluid-filled chambers 188k, 190k, 192k, 194k may receive a tensile element 84 therein”).
Regarding Claim 26, Connell et al. teaches all of the limitations of the sole structure of Claim 21, as discussed in the rejections above. Connell et al. further teaches wherein at least one of the first fluid-filled bladder (190k) and the second fluid-filled bladder (194k) is pressurized (paragraph [0312], “fluid-filled chambers 188k, 190k, 192k, 194k receive a pressurized fluid,” wherein by receiving pressurized fluid the bladders are also pressurized).
Regarding Claim 27, Connell et al. teaches all of the limitations of the sole structure of Claim 21, as discussed in the rejections above. Connell et al. further teaches wherein the first fluid-filled bladder (190k) and the second fluid-filled bladder (194k) are disposed in a forefoot region of the sole structure (figs. 55 and 56 show the first (190k) and second (194k) bladders disposed in the forefoot region).
Regarding Claim 28, Connell et al. teaches all of the limitations of the sole structure of Claim 21, as discussed in the rejections above. Connell et al. further teaches wherein at least one of the first fluid-filled bladder (190k) and the second fluid-filled bladder (194k) is visible at a medial side of the sole structure and at a lateral side of the sole structure (figs. 54 and 57A show the first (190k) and second (194k) fluid filled bladders exposed on the medial and lateral sides of the sole structure, respectively).
Regarding Claim 29, Connell et al. teaches all of the limitations of the sole structure of Claim 21, as discussed in the rejections above. Connell et al. further teaches wherein the fourth surface defines a ground-contacting surface of the sole structure (annotated fig. 57B shows the fourth surface being the ground contacting surface).
Regarding Claim 31, Connell et al. teaches all of the limitations of the sole structure of Claim 4, as discussed in the rejections above. Connell et al. further teaches wherein the heel pad (154k2) extends continuously from a first end (see annotated Fig.) adjacent to an end of the first cushion (190k) in the mid-foot region to a second end (see annotated Fig.) disposed at a posterior end of the sole structure (annotated figs. 55 and 57B show the heel pad (154k2) extending continuously from the first end adjacent the first cushion (190k) to a second end in the posterior of the sole structure (14k).
Regarding Claim 32, Connell et al. teaches an article of footwear (10k) comprising the sole structure (14k) of Claim 1 (figs. 54 and 55 show an article of footwear (10k) including the sole structure of Claim 1).
Regarding Claim 33, Connell et al. teaches all of the limitations of the sole structure of Claim 5, as discussed in the rejections above. Connell et al. further teaches a forefoot pad (152k2) disposed within the forefoot region, the forefoot pad (152k2) disposed anterior to both the first cushion (190k) and the second cushion (194k) (figs. 55 and 57B show the forefoot pad (152k2) disposed anterior to the first (190k) and second (194k) cushions in the forefoot region).
Regarding Claim 34, Connell et al. teaches all of the limitations of the sole structure of Claim 5, as discussed in the rejections above. Connell et al. further teaches wherein the second cushion (194k) is a fluid-filled bladder, each of the first cushion and the second cushion comprising a first barrier layer (78) and a second barrier layer (76) (paragraph [0311] “The fluid-filled chambers 188k, 190k, 192k, 194k may each include a first barrier element 76 and a second barrier element 78”), and wherein the first cushion (190k) and the second cushion (194k) are spaced apart by a longitudinally extending gap (figs. 56 and 57A show the first and second cushions being spaced apart by a longitudinal gap).
Regarding Claim 35, Connell et al. teaches all of the limitations of the sole structure of Claim 34, as discussed in the rejections above. Connell et al. further teaches wherein the first barrier layer (76) is directly attached to the second surface (see annotated Fig.) of the first plate (268) and the second barrier layer (78) is directly attached to the third surface (see annotated Fig.) of the second plate (270, 38k) (annotated fig. 57A shows the first (76) and second (78) barrier layers attached to the second and third surfaces, respectively).
Regarding Claim 36, Connell et al. teaches an article of footwear (10k) comprising the sole structure (14k) of Claim 21 (figs. 54 and 55 show an article of footwear (10k) incorporating the sole structure (14k) of Claim 21).
Regarding Claim 37, Connell et al. teaches a sole structure (14k) for an article of footwear (10k)  including an upper (12), the sole structure comprising: a first plate (268) extending from a forefoot region of the sole structure to a heel region of the sole structure (fig. 55 does not show the first plate (268) extending from the forefoot to the heel region however paragraph [0305] discloses “any one or more of the plates 266, 268, 270 may be full-length plates, as described above, which extend from the anterior end 44 to the posterior end 46 of the sole structure 14k.”), the first plate including a first surface (see annotated Fig.) opposing the upper and a second surface (see annotated Fig.) formed on an opposite side of the first plate than the first surface  (annotated fig. 55 shows the first surface opposing the upper and the second surface opposite the first surface); a second plate (38k, 270; paragraph [0303] discloses “at least a portion of the outsole 38k may be attached to or formed integrally with the third plate 270,” therein the plate (270) and outsole (38k) of Connell et al. together represent the second plate) extending from the forefoot region of the sole structure to the heel region of the sole structure  (fig. 55 shows the second plate extending from the forefoot to the heel region) and including a third surface (see annotated Fig.) opposing the second surface of the first plate and a fourth surface (see annotated Fig.) disposed on an opposite side of the second plate than the third surface (annotated fig. 55 shows the third surface opposing the second surface and the fourth surface opposite the third surface); a first cushion (190k) disposed between the first plate and the second plate extending from a first end to a second end; a second cushion (194k) disposed between the first plate and the second plate extending from a first end to a second end (Annotated fig. 55 shows the first (190k) and second (194k) cushions extending from a first to a second end between the first (268) and second plates (270, 38k); a gap extending longitudinally between the first cushion and the second cushion (figs. 56 and 57A show a gap extending longitudinally between the first (190k) and second (194k) cushions); a third cushion (152k2) extending from a first end (see annotated Fig.) to a second end (see annotated Fig.), the third cushion disposed between the first plate (268) and the second plate (270, 38k), and the third cushion (152k2) disposed anterior to both the first end of the first cushion and the first end of the second cushion (annotated fig. 55 and 57B show the third cushion (152k2) disposed between the first (168) and second (270, 38k) plates and anterior to the first ends of the first (190k) and second (194k) cushions); and a fourth cushion (154k2) extending from a first end (see annotated Fig.) disposed adjacent to the second end of the first cushion and the second end of the second cushion to the heel region of the sole structure, the fourth cushion (154k2) directly attached to the first plate and the second plate from the first end of the fourth cushion through the heel region of the sole structure (figs. 55, 56, and 57B show the fourth cushion (154k2) extending from a first end adjacent to the second end of the first (190k) and second (194k) cushions to a heel region and directly attached to the first (268) and second (270, 38k) plates from a first end to the heel region, when the first plate (268) extends to the heel region as described above).
Regarding Claim 38, Connell et al. teaches all of the limitations of the sole structure of Claim 37, as discussed in the rejections above. Connell et al. further teaches wherein the third cushion (152k2) is separated from the first cushion (190k) and the second cushion (194k) by a gap (see annotated Fig.), the gap extending from a lateral side of the sole structure to a medial side of the sole structure (annotated figs. 55 and 57B show the third cushion (152k2) being separated from the first (190k) and second (194k) cushions by a laterally extending gap).
Regarding Claim 40, Connell et al. teaches an article of footwear (10k) comprising the sole structure (14k) of Claim 37 (figs. 54 and 55 show an article of footwear (10k) incorporating the sole structure (14k) of Claim 37).

    PNG
    media_image1.png
    618
    927
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    494
    931
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    860
    667
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10, 30, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Connell et al. (US 2018/0213886) in view of Campbell et al. (US 6016613).
Regarding Claim 10, Connell et al. teaches all of the limitations of the sole structure of Claim 1, as discussed in the rejections above. 
Connell et al. does not teach at least one traction element extending from the fourth surface.
Attention is drawn to Campbell et al., which teaches an analogous article of footwear. Campbell et al. teaches a sole structure (14) for an article of footwear (10) including an upper (12), the sole structure (14) comprising: a plate (16) extending from a forefoot region to a heel region of the sole structure (col. 3 28-30, “outsole plate or base 16, which extends along the entire length of the outsole”) and having a first surface {see annotated Fig.) opposing the upper (12) and a second surface (see annotated Fig.} opposite the first surface, wherein the second surface defines a ground-contacting surface of the sole structure (annotated fig. shows the first surface opposing the upper and the second surface being opposite the first and defining a ground engaging surface as it is the lowermost surface of the sole structure (14)). Campbell et al. further teaches at least one traction element (28) extending from the second surface (figs. 1-3 show the traction elements (28) extending from the second surface; col. 3 Il. 55-57, “outsole 14 further includes pivot traction elements 28 extending out from the outsole plate 16”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Connell et al. to include the teachings of Campbell et al. such that the sole structure includes at least one traction element extending from the fourth surface so as to reduce the risk of the wearer falling when moving quickly on slippery surfaces.
Regarding Claim 30, Connell et al. teaches all of the limitations of the sole structure of Claim 21, as discussed in the rejections above. 
Connell et al. does not teach at least one traction element extending from the fourth surface.
Attention is drawn to Campbell et al., which teaches an analogous article of footwear. Campbell et al. teaches a sole structure (14) for an article of footwear (10) including an upper (12), the sole structure (14) comprising: a plate (16) extending from a forefoot region to a heel region of the sole structure (col. 3 28-30, “outsole plate or base 16, which extends along the entire length of the outsole”) and having a first surface {see annotated Fig.) opposing the upper (12) and a second surface (see annotated Fig.) opposite the first surface, wherein the second surface defines a ground-contacting surface of the sole structure (annotated fig. shows the first surface opposing the upper and the second surface being opposite the first and defining a ground engaging surface as it is the lowermost surface of the sole structure (14)). Campbell et al. further teaches at least one traction element (28) extending from the second surface (figs. 1-3 show the traction elements (28) extending from the second surface; col. 3 Il. 55-57, “outsole 14 further includes pivot traction elements 28 extending out from the outsole plate 16”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Connell et al. to include the teachings of Campbell et al. such that the sole structure includes at least one traction element extending from the fourth surface so as to reduce the risk of the wearer falling when moving quickly on slippery surfaces.
Regarding Claim 39, Connell et al. teaches all of the limitations of the sole structure of Claim 37, as discussed in the rejections above. Connell et al. further teaches wherein the first cushion (190k) is a fluid-filled bladder and the second cushion (194k) is a fluid-filled bladder (paragraph [0311] “The fluid-filled chambers 188k, 190k, 192k, 194k”), and wherein the third cushion (152k2) is formed from foam and the fourth cushion (154k2) is formed from foam (paragraph [0296] discloses “The midsole 36k may be formed from an energy absorbing material such as, for example, polymer foam,” wherein the midsole (36k) includes third (152k2) and fourth (154k2) cushions).
Connell et al. does not teach wherein the second plate includes one or more detachable traction elements in the forefoot region and one or more molded traction elements in the heel region.
Campbell et al. teaches a sole structure (14) for an article of footwear (10) including an upper (12), the sole structure (14) comprising: a plate (16) extending from a forefoot region to a heel region of the sole structure (col. 3 28-30, “outsole plate or base 16, which extends along the entire length of the outsole”) and having a first surface {see annotated Fig.) opposing the upper (12) and a second surface (see annotated fig.) opposite the first surface, wherein the second surface defines a ground-contacting surface of the sole structure (annotated fig. shows the first surface opposing the upper and the second surface being opposite the first and defining a ground engaging surface as it is the lowermost surface of the sole structure (14)). Campbell et al. further teaches wherein the plate (16) includes one or more detachable traction elements in the forefoot region (col. 3 ll. 43-46, “In the ball area and the heel area of the foot, located near the periphery of the outsole 14, are a plurality of threaded holes or openings 26 for receiving detachable metal or plastic spikes… detachable spikes are threaded into the openings 26,” wherein in the ball area is located in the forefoot region) and one or more molded traction elements (30) in the heel region (col. 4 ll. 47-50, “The projection body 46 extends perpendicular from the plane formed by the outsole plate 16 and is molded integral with the surface of the outsole plate 16 and the heel surface 22,” wherein projection bodies are part of the traction elements (30)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Connell et al. to include the teachings of Campbell et al. such that the second plate includes one or more detachable traction elements in the forefoot region and one or more molded traction elements in the heel region so as to reduce the risk of the wearer falling when moving quickly on slippery surfaces and so as to improve the traction of the wearer when the detachable traction elements are in use for sporting purposes (col. 3 ll. 52-54, “detachable spikes are threaded into the openings 26 to provide ground engaging traction during the golf swing”).

    PNG
    media_image4.png
    554
    712
    media_image4.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 and 21-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim (US 2017/0071287) teaches an article of footwear with an upper plate and a lower plate, with a first and second cushion disposed between the upper and lower plates.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HALEY A SMITH whose telephone number is (571)272-6597. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HALEY A SMITH/Examiner, Art Unit 3732      


/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732